DETAILED ACTION
	This action is responsive to claims filed 5 February 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 25 February 2020, 19 May 2020, 3 November 2020 and 11 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Response to Amendment
Claims 1-24 were originally filed on 5 February 2019.
Claims 15-21 and 23-24 were canceled by preliminary amendment filed 5 February 2019.
Claims 1-14 and 22 remain pending for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Brandt (50,218) on 9 September 2021.

The application has been amended as follows: 

1.	(Currently amended) A communication method, comprising: 
randomly selecting, at a first device, a resource for data transmission from a resource pool; 
transmitting data using the resource;
sending, to a second device, an indication that the first device will continue to use the resource for transmitting further data; and 
comparing a number of times the resource is being used for data transmission with a predetermined threshold.

2.	(Canceled) 

3.	(Currently Amended) The method according to claim 1, further comprising:
in response to the number of times exceeding the predetermined threshold, randomly re-selecting a new resource for data transmission.

4.	(Currently amended) The method according to claim 1, wherein transmitting the data using the resource comprises:
in response to the number of times being below the predetermined threshold, transmitting the data using the resource.

5.	(Original) The method according to claim 1, wherein sending the indication comprises:
sending the indication in a control channel.

claim 1, wherein sending the indication comprises:
in response to the number of times being smaller than the predetermined threshold, sending the indication to the second device.

7.	(Original) The method according to claim 1, wherein the resource includes a frequency resource in a subframe.

8.	(Original) The method according to claim 1, wherein the first device disables a data reception function.

9.	(Original) The method according to claim 1, wherein the first device is user equipment, and the second device is vehicle equipment.

10.	(Currently amended) A communication method, comprising: 
receiving, at a second device and from a first device transmitting data using a resource randomly selected from a resource pool, an indication that the first device will continue to use the resource for transmitting further data; and 
selecting, based on the indication, a resource for data transmission of the second device; 
wherein the indication that the resource will continue to be used is determined based on comparing a number of times the resource was used for data transmission with a predetermined threshold.

 for data transmission includes a frequency resource in a subframe.

12.	(Original) The method according to claim 10, wherein the first device is user equipment, and the second device is vehicle equipment.

13.	(Currently amended) An electronic device, comprising:
a controller configured to randomly select a resource for data transmission from a resource pool; 
a transceiver configured to: 
		transmit data using the resource; and 
		send, to a further electronic device, an indication that the electronic device will continue to use the resource for transmitting further data; 
wherein the electronic device is configured to compare a number of times the resource is being used for data transmission with a predetermined threshold.

14.	(Original) The electronic device according to claim 13, wherein the controller is further configured to:
compare the number of times of the resource being used for data transmission with a predetermined threshold.

15-21.	(Canceled)


a transceiver configured to receive, from a further electronic device transmitting data using a resource randomly selected from a resource pool, an indication that the further electronic device will continue to use the resource for transmitting further data; and 
a controller configured to select, based on the indication, a resource for data transmission of the electronic device; 
wherein the indication that the resource will continue to be used is determined based on comparing a number of times the resource was used for data transmission with a predetermined threshold.

23-24.	(Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 10, 13 and 22. Specifically, the prior art of record fails to disclose randomly selecting a resource for data transmission from a resource pool, transmitting data on it, sending an indication that it will be continued to be used, and then determining whether the amount of use has hit a predetermined threshold in ordered combination with all the other features of at least any one of the independent claims.
Zeng et al. (US 10,285,180, hereinafter Zeng) was found to be the closest prior art to the claimed invention. Zeng, at Fig. 7 and associated description, discloses a device selecting a resource, determining whether a metric has been exceeded, and either transmitting on the resource or requesting another resource. However, Zang does not appear to disclose the selection 
Thus, at least independent claims 1, 10, 13 and 22 are allowed over the prior art of record. Dependent claims 3-9, 11- and 14 are likewise allowed for at least the same reasons, because they depend on claims 1 or 10. Therefore, claims 1, 3-14 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng et al. (US 10,285,180) is pertinent fo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas R Cairns/Primary Examiner, Art Unit 2468